






UNCOMMITTED REVOLVING LINE OF CREDIT NOTE


July 20, 2012




FOR VALUE RECEIVED, the undersigned, Heartland Payment Systems, Inc., a Delaware
corporation (“Customer”) hereby unconditionally promises to pay, on the
Termination Date (as defined in the Credit Agreement referred to below), to
Wells Fargo Bank, National Association or its assigns (the “Lender”), in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all Advances made by Lender to the
undersigned pursuant to Section 2.1 of the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.


This Uncommitted Revolving Line of Credit Note is the Uncommitted Revolving Line
of Credit Note referred to in the Uncommitted Revolving Line of Credit
Agreement, dated as of July 20, 2012 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among Customer, Guarantors, Lender and Sponsor Bank, and the holder is entitled
to the benefits thereof. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.


Upon the occurrence of the Termination Date or any one or more Bankruptcy Events
specified in the Credit Agreement, all amounts then remaining unpaid on this
Uncommitted Revolving Line of Credit Note shall become, or may be declared to
be, immediately due and payable, all as provided therein. In the event this
Uncommitted Revolving Line of Credit Note is not paid when due at any stated or
accelerated maturity, Customer agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys' fees.


All parties now and hereafter liable with respect to this Uncommitted Revolving
Line of Credit Note, whether maker, principal, surety, endorser or otherwise,
hereby waive presentment, demand, protest and all other notices of any kind.


This Uncommitted Revolving Line of Credit Note may, upon execution, be delivered
by facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


THIS UNCOMMITTED REVOLVING LINE OF CREDIT NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------








Heartland Payment Systems, Inc.,
a Delaware corporation


By: /s/ Charles H.N. Kallenbach
Name: Charles H.N. Kallenbach
Title: General Counsel and Secretary








